 HEMPSTEAD PARK NURSING HOME
 321
Hempstead Park Nursing Home 
and
 New York State 
Nurses Association, UAN, AFLŒCIO.  
Case 29
ŒCAŒ25339 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
 AND WALSH  The central issue in this 
case is whether the Respon-dent unlawfully failed and refused to execute the draft 
collective-bargaining agreement submitted to it by the 

Union.  The judge found that
 the Union™s draft accurately 
reflected the parties™ agreement and concluded that the 

Respondent violated Section 
8(a)(5) and (1) of the Act 
by its refusal to execute the agreed-upon contract.
1  The 
Respondent has excepted to 
the judge™s finding, contend-
ing that the parties did not agree to the pension plan pro-
vision set forth in the Union™s draft.  For the reasons set 
forth below, we find that the General Counsel failed to 

establish that the parties r
eached agreement on the pen-
sion plan provision.  Accordingly, we shall reverse the 

judge™s decision and dismiss the complaint.   
Facts The relevant facts are not in
 dispute.  The Respondent 
operates a nursing home in Hempstead, New York.  The 

Union and the Respondent have
 maintained a collective-
bargaining relationship for some years.
2  The most recent 
collective-bargaining agreement between the parties ex-

pired on February 28, 2001.  The parties stipulated that 
they agreed on a new collectiv
e-bargaining agreement by 
a written Memorandum of Agreement (MOA) signed by 
the Union on March 21, 2002,
3 and the Respondent on 
March 22.  The MOA contained the substantive terms of a 
                                                          
                                                           
1 On March 27, 2003, Administrative Law Judge Raymond P. Green 
issued the attached decision.  The Respondent filed a letter in lieu of 
formal exceptions and a supporting brief.  The Respondent™s letter 

substantially complies with Sec. 102.46(b)(1) of the Board™s Rules and 
Regulations.  The General Counsel filed an answering brief. 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three-member panel. 
The Board has considered the decision and the record in light of the 
exceptions and brief, and has decided to affirm the judge™s rulings, 
findings, and conclusions only to the ex
tent consistent with this Deci-
sion and Order. 
2 The Union represents the employees in the following bargaining 
unit:   All full-time, part-time, per diem and temporary employees licensed 

or otherwise lawfully entitled to practice as a registered professional 

nurse employed by the Employer to perform registered professional 
nursing as a Staff Nurse, Assistant Head Nurse or Nurse Practitioner, 
excluding the Director of Nursing, Associate Director of Nursing, 

Unit Directors, Nursing Care Coordinators or Supervisors of Nursing.   
3 All dates are in 2002 unless otherwise noted.   
collective-bargaining agreement, but was not a fully inte-
grated contract.  The opening page of the MOA states:  
 Any and all terms and conditions of employment of 

the March 1, 1998 to February 28, 2001 agreement, 
letters of understanding, or otherwise, not specifically 
addressed by this Memorandum of Agreement shall 

remain unchanged, and are hereby incorporated into 
this Memorandum of Agreement.   
 One of the terms of 1998Œ2001 contract (1998 contract) 
that was ﬁspecifically addressedﬂ by the MOA was sec-

tion 9.03, ﬁNew York State Nurses Association Pension 
Plan.ﬂ  This section of the 
1998 contract set forth the 
amounts (per annum per full-time employee) the Re-
spondent was obligated to contribute to the pension plan.  
The amounts due varied over the life of the 3-year con-

tract.  Of significance here is the fact that under the 1998 
contract, section 9.03 set the rates for pension contribu-
tions essentially on a calendar-year basis.  Thus, the fol-
lowing time periods were specified: March 1 to Decem-
ber 31, 1998; January 1 to December 31, 1999; January 1 
to December 31, 2000; and Ja
nuary 1 to February 28, 

2001 (the last 2 months of the contract). 
The relevant portion of the MOA at issue reads as fol-
lows: 
 9.03 
NEW YORK STATE NURSES 
ASSOCIATION PENSION PLAN
 Insert new rates as determined by Trustees. 
yr 1Œ$0 
yr 2Œ4968 
yr 3Œ5613 
Another portion of the 1998Œ2001 contract that was 
revised was section 9.02, ﬁNew
 York State Nurses Asso-

ciation Benefits Fund.ﬂ That
 portion of the MOA looked 
very similar to section 9.03: 
 9.02 
NEW YORK STATE NURSES 
ASSOCIATION BENEFITS FUND
  Insert new rates as determined by Trustees. 
 971 b
4 yr 1Œ$7979 
 yr 2Œ8810 
 yr 3Œ9647 
 The relevant portion of section 9.02 of the draft collective-

bargaining agreement reads 
 Effective 3/1/02Œ2/28/03 $7,979.00 per annum 
Effective 3/1/03Œ2/29/04 $8,810.00 per annum 
Effective 3/1/04Œ2/28/05 $9,647.00 per annum 
  4 This number is not explained in the record. 
341 NLRB No. 41 
 HEMPSTEAD PARK NURSING HOME
 322 
There is no provision in 9.02 of the draft collective-
bargaining agreement mentioning the Trustees of the Bene-
fits Fund. 
On April 5, approximately 2 weeks after the signing of 
the MOA, the Union™s Pension Plan and Benefit Fund 

Office sent the Respondent a letter, which stated in perti-
nent part:  
 In reviewing the MOA, ther
e is not a clear defini-
tion of the effective dates and duration of the 

contract.  The Fund Office™s interpretation is as 
follows: 
 Section 9.03ŒNYSNA Pension Plan 
Effective 03/01/02Œ12/31/02:  $0 
Effective 01/01/03Œ12/31/03: $4,968 
Effective 01/01/04Œ12/31/04: $5,613 
Effective 01/01/05Œ02/28/05: To be de-
termined by Trustees.   
 In September, the Union sent the Respondent a draft of a 

fully integrated contract for signing which incorporated the 
Fund™s interpretation of section 9.03.   
On November 12, the Respondent wrote the Union, 
noting that it had reviewed the contract for language and 

that corrections needed to be made with respect to the 
effective dates of the pension plan contributions.  The 
Respondent requested that th
ese dates read as follows: 
 03/01/02Œ02/28/03 = $0 
03/01/03Œ02/29/04 = $4,968 
03/01/04Œ02/28/05 = $5,613 
 Thus, under the Respondent™s interpretation, the term ﬁyr,ﬂ 
as used in the MOA, refers to full 12-month periods, not a 
calendar year. 
In a letter to the Respondent dated November 18, the 
Union stated that the dates 
in the pension plan section 
should not be changed:  ﬁThe pension contributions are 
determined on a calendar year basis, from January 1st 
through December 31st of e
ach year.ﬂ  The Respondent 
refused to execute the Unio
n™s draft agreement.   
Judge™s Decision and the 
Respondent™s Exceptions 
The judge noted that while 
the MOA specified the pen-
sion rates for ﬁyear 1,ﬂ ﬁyear 2,ﬂ and ﬁyear 3,ﬂ the MOA 
did not specifically address the beginning or ending dates 
of any given year.  In light of the past practice and the 

terms of the prior agreement, which the MOA incorpo-
rated to the extent not specifically modified, the judge 
concluded that it was ﬁmore than reasonableﬂ to conclude 

that the MOA incorporated
 the calendar-year dating 
method of the predecessor contract.  As such, ﬁfrom 

March 1, 2002 and for the remainder of the first year, the 
rate would be $0 and then, as in the past, the negotiated 
rates would go into effect as of the first of each year.ﬂ  
The judge further found that 
the MOA covers the rate of 
contribution for the last 2 months of the contract by stat-

ing that rates are to be determined by the Trustees.  Ac-
cordingly, under the judge™s analysis, the Respondent™s 

reading of the MOA was not consistent with the words 
contained in the document.  Thus, the Respondent™s re-
fusal to execute the Union™s draft collective-bargaining 

agreement constituted an 8(a)(5) and (1) violation.   
The Respondent excepts to the judge™s finding, argu-
ing, inter alia, that the MOA explicitly addressed the 

issue of pension rates and the dates of those rates.  There-
fore, the calendar-year dating method of the prior agree-
ment was not incorporated into the new agreement.  In 
addition, the Respondent contends that there is no evi-
dence in the record to support the judge™s finding that it 

agreed to allow the setting of rates by the Trustees of the 
plan for the last 2 months of the agreement.  We find that 
the MOA is ambiguous and thus that the General Coun-
sel has failed to prove that the parties reached agreement 
on the pension plan provision 
Analysis and Conclusion 
A. Legal Principles 
Pursuant to Section 8(d) of the Act, either party to a 
collective-bargaining agreemen
t is obligated to execute, 
or assist in executing, a me
morialized version of the 
agreement if requested to do 
so by the other party.  
H. J. 
Heinz Co. v. NLRB
, 311 U.S. 514 (1941).  However, this 
obligation arises only after a ﬁmeeting of the mindsﬂ on 

all
 substantive issues and material terms has occurred.
  See Intermountain Rural Electric Assn.
, 309 NLRB 
1189, 1192 (1992).  The General Counsel bears the bur-

den of showing that the parties have reached the requisite 
ﬁmeeting of the minds.ﬂ  Id. at 1192. 
A ﬁmeeting of the mindsﬂ in contract law is based on 
the objective terms of the contract rather than on the par-
ties™ subjective understanding of the terms.  Thus, sub-
jective understandings (or misunderstandings) of the 
meaning of terms that have b
een agreed to are irrelevant, 
provided that the terms themselves are unambiguous 
ﬁjudged by a reasonable standard.ﬂ  
Vallejo Retail Trade 
Bureau
, 243 NLRB 762, 767 (1979), enfd. 626 F.2d 119 
(9th Cir. 1980).  However, when the terms of a contract 
are ambiguous,
5 and the parties attach differing mean-
ings to the ambiguous terms, a ﬁmeeting of the mindsﬂ is 
not established.  ﬁWhen . . . misunderstandings may be 
traced to ambiguity for which 
neither party
 is to blame, 
or for which 
both parties
 are equally to blame, and the 
                                                          
 5 Ambiguity is defined, inter alia, 
as the ﬁmaintaining of two or more 
logically incompatible beliefs or attitudes at the same time or alter-
nately.ﬂ  Webster™s Third New International Dictionary 66
 (3d ed. 
1966). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 323
parties differ in their understanding, their seeming 
agreement will create no contract.ﬂ
 Meat Cutters Local 
120 (United Employers, Inc.)
, 154 NLRB 16, 26Œ27 
(1965) (emphasis in original). 
Applying these principles to
 the present case, we find, 
for the reasons set forth below,
 that the parties, attached 
reasonable but incompatible meanings to certain terms 

within the pension plan provision set forth in the parties™ 
MOA
6 and that the General Counsel, therefore, failed to 
show that the parties reached a ﬁmeeting of the mindsﬂ 
on the provision.  Accordingly, we conclude that the Re-
spondent was not obligated to
 execute the Union™s draft 
collective-bargaining agreem
ent containing the Union™s understanding of the pension plan provision.   
1.  The Union™s understanding  
The Union™s understanding of the effective dates of the 
pension plan contributions stems from the language of 
the MOA stating that ﬁ
all terms and conditions of em-
ploymentﬂ of the prior contr
act, ﬁnot specifically ad-
dressedﬂ by the MOA, ﬁshall remain unchanged, and are 
hereby incorporated into th
isﬂ MOA.  Because the MOA 
refers only to ﬁyr 1,ﬂ ﬁyr 2,ﬂ and ﬁyr 3,ﬂ without begin-
ning or ending dates, the Union maintains that the calen-
dar year dating method of the prior contract was incorpo-

rated by reference into the MOA.   
The incorporation of the calendar year dating method 
of the prior contract into the MOA results in a 2-month 

period at the end of the contract where no rates have been 
set.  However, under the Union™s understanding, this 
contingency is addressed by the language in the MOA 

stating: ﬁInsert new rates as de
termined by Trustees.ﬂ  In 
light of this language, the Union contends that the parties 

agreed to have the Trustees determine the rates for that 2-
month period.   
2.  The Respondent™s understanding   
The Respondent™s understanding is based on its view 
that the calendar-year dating method of section 9.03 of 
the prior contract was 
not
 incorporated into the MOA 
because section 9.03 was one of the terms that the MOA 
did
 ﬁspecifically address.ﬂ  In addition, the MOA uses 
the terms ﬁyr 1,ﬂ ﬁyr 2,ﬂ and ﬁyr 3,ﬂ and a ﬁyearﬂ is a 12-

month period.  Further, it is undisputed that the effective 
dates of the successor contract are March 1, 2002, to 
February 28, 2005.
7  Therefore ﬁyr 1ﬂ refers to March 1, 2002, to February 28, 2003; ﬁyr 2ﬂ refers to March 1, 
                                                          
 6 As explained below, the terms in the pension plan provision that 
have given rise to two different me
anings are the terms ﬁyr 1,ﬂ ﬁyr 2,ﬂ 
and ﬁyr 3,ﬂ which set the dates for the pension plan contributions. 
7 The Union™s own draft contract sets forth those effective dates.  
Therefore, the dissent clearly errs in
 contending that there is any uncer-
tainty as to when ﬁyear 1ﬂ began.    
2003, to February 29, 2004; and ﬁyr 3ﬂ refers to March 1, 

2004, to February 28, 2005.  According to the Respon-
dent, the three references to 
ﬁyrﬂ logically correspond to 
first, second, and third years of the successor contract.  
The Respondent™s understanding also accounts for the 
presence of the following phrase in the MOA: ﬁInsert 
new rates as determined by 
Trustees.ﬂ  The Respondent 
maintains that what appears in the MOA immediately 
below that phrase qualifies it and spells out exactly what 
those new rates are to be.  In this connection, the Re-

spondent points to the fact that the same phrase appears 
in the part of the MOA addressing section 9.02 of the 
prior contract, which sets the rates for contributions to 
the New York State Nurses Association Benefits Fund.  
Immediately below that phrase, the MOA similarly 

specifies the rates for ﬁyr 1,
ﬂ ﬁyr 2,ﬂ and ﬁyr 3.ﬂ  Not-
withstanding the presence of ﬁTrusteesﬂ language in the 

benefits fund provision of th
e MOA identical to that pre-
sent in the pension fund provision, the Union™s draft con-
tract simply inserted the benefit fund rates specified in 
the MOA and did 
not 
provide, as it did in the case of the 
pension fund, that some rates were to be determined by 
the fund trustees.  Furthermore, the Union™s draft con-
tract interpreted ﬁyrﬂ in section 9.02 of the MOA exactly 

as the Respondent interprets ﬁyrﬂ in section 9.03, i.e., to 
correspond to a full 12-month period.  In other words, the 
Respondent reasonably conte
nds that the ﬁTrusteesﬂ and 
ﬁyrﬂ language in section 9.03 of the MOA should not 
have a meaning different fr
om that the Union itself ac-cords the identical language in section 9.02. 
We find that the meaning of the MOA is unclear. Even 
if we assume that the General Counsel is correct and that 
the parties agreed to calculate
 the years in section 9.03 on 
a calendar year basis, the issue becomes the rate of con-

tributions for the last 2 months of the contract. Our dis-

senting colleague would adopt the judge™s finding, as the 
most reasonable interpretation, that the ﬁInsert new rates 
as determined by Trusteesﬂ ph
rase meant that these last 2 
months should be determined by the Trustees. We dis-
agree that this is the most
 reasonable interpretation. 
The first problem with the judge™s interpretation is that 
the phrase appears as a general heading in section 9.03 of 
the MOA, not as a separate rate to be plugged into the 
final 2 months of the new contract. If the phrase is meant 

to supply the missing rate for the final 2 months of the 
contract, it would seem reasonable to insert the phrase 
after the rate for ﬁyr 3,ﬂ instead of writing it as a general 

heading over all the years. 
Second, as noted above, the 
identical phrase appears in 
section 9.02 of the MOA, but there is no corresponding 

mention of the trustees in s
ection 9.02 of the draft collec-
tive-bargaining agreement.  That is, the parties used the 
  HEMPSTEAD PARK NURSING HOME
 324 
phrase in regard to section 9.02 of the MOA, but it is not 
repeated in the collective-bargaining agreement.
8  It 
would be consistent with this approach for the parties to 

use the phrase in regard to section 9.03 of the MOA, but 

not repeat it in the collectiv
e-bargaining agreement.  
Viewed in this light, the phrase is simply introductory to 

the rates which follow.  The rates become part of the 

contract, not the introductory phrase.  Our colleague 
would nonetheless give independent meaning to the 
phrase, and indeed would have it explain a term to which 

it is not adjacent. 
Our colleague also says that we have offered no plau-
sible explanation of the mean
ing of the ﬁtrusteeﬂ phrase.  
We believe that we have done so.  In any event, it is not 

the Respondent™s burden to do so.  It is the General 

Counsel™s burden to prove not 
just a plausible interpreta-
tion, but also the 
correct interpretation, i.e., one that will 
be so clear as to preclude all others.  In our view, the 

General Counsel has not done so.  This is a case of am-
biguity, and we simply do not know what the parties 
agreed to. 
Finally, our colleague notes that the parties stipulated 
that they reached agreement on all terms of a new con-

tract.  However, the problem is
 that they disagree as to what that agreement was.  
Accordingly, it has not been 
established that there was a meeting of the minds. 
3.  Conclusion 
In sum, we find that the term
s of the MOA as stated in the pension plan provision 
are ambiguous because they 
give rise to two reasonable, yet incompatible interpreta-

tions.  Further, there is nothing to indicate that either 
party is to blame for this ambiguity.  In these circum-
stances, we find that the General Counsel did not carry 
his burden of proving the requisite ﬁmeeting of the 
mindsﬂ on the effective dates of the pension plan contri-

butions.  Accordingly, we conclude that the Respondent 
did not violate Section 8(a)(5) by refusing to execute the 
document embodying the Union™s understanding
 of the 
pension plan provision of the MOA.     
                                                          
                                                           
8 Our colleague does not explain why the parties used the phrase in 
sec. 9.02 of the MOA, a provision that
 runs on a contract-year basis and 
thus does not have a 2-month gap.   
Contrary to the dissent, the parties 
did litigate this issue.  The record 
contains the evidence that is the frui
t of that litigation.  The evidence is 
relevant to the Respondent™s argument that the disputed ﬁtrusteeﬂ 
phrase in sec. 9.03 does not mean what the judge concluded it meant. 

The similar language in sec. 9.02 of th
e MOA is relevant to an analysis 
of this issue. The dissent also argues that our interpretation of the phrase is specu-
lative.  Even if it is, the dissent also
 speculates as to the meaning of the 
phrase.  At bottom, no one can be cer
tain as to what the phrase means, 
in either sec. 9.02 or 9.03.  In su
m, the evidence is inadequate to sup-
port a finding that the parties had a meeting of the minds. 
ORDER The complaint is dismissed.   
 MEMBER WALSH
, dissenting.   
The parties stipulated that 
they reached agreement on 
all 
the substantive terms of a new collective-bargaining 
agreement and that their 
Memorandum of Agreement 
(MOA), which contained a pension plan provision, em-
bodied this agreement.  Nevertheless, the majority con-
cludes that the General Counsel failed to prove that the 

parties reached a ﬁmeeting of the mindsﬂ on the pension 
plan provision.  The majority™s conclusion is based on 
the finding that the Respondent and the Union had rea-
sonable but incompatible understandings of the terms 
setting the effective dates of the pension plan contribu-
tions in the MOA.  The evidence does not support this 
finding.  The evidence show
s that the Union™s under-
standing of the terms is reasonable, but the Respondent™s 
is not.
   Contrary to the majority™s assertion, the General 
Counsel has established that the Respondent and the Un-

ion reached agreement on all the substantive terms of a 
new collective-bargaining agr
eement.  Further, the Gen-
eral Counsel has shown that the document submitted to 
the Respondent by the Unio
n accurately reflected that 
agreement.  Accordingly,
 the General Counsel has 
proven that the Respondent 
violated Section 8(a)(5) by 
refusing to execute th
e agreed-upon contract. 
I.  FACTUAL BACKGROUND
 The parties stipulated that 
they reached agreement on a 
successor collective-bargaining agreement,
1 which was 
executed in the form of a Memorandum of Agreement 

containing the substantive terms of the new contract on 
March 22, 2002.
2  The MOA was not a fully integrated 
contract.  It stated, ﬁUpon ratif
ication, the parties agree to 
execute a formal document in
tegrating the terms of the 
MOA and the expired agreement.ﬂ  The MOA also con-
tained explicit language noting that matters not addressed 

by the MOA would be incorporated from the previous 
contract.  It stated: 
 Any and all terms and conditions of employment of the 

March 1, 1998 to February 28, 2001 agreement, letters 
of understanding, or otherwise, not specifically ad-

dressed by this Memorandum of Agreement shall re-
main unchanged, and are hereby incorporated into this 
Memorandum of Agreement. 
 The provision of the MOA at issue here involves the 
Respondent™s employee pension plan.  The revised pen-
 1 This contract would have been in effect from 2002Œ2005.   
2 Hereinafter all dates are in 2002 unless otherwise noted.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 325
sion plan provision as set forth in the MOA reads as fol-
lows:   
Insert new rates as determined by Trustees. 
yr 1Œ$0 
yr 2Œ4968 
yr 3Œ5613 
 On April 5, the Union™s Pension Fund office sent the 
Respondent a letter noting that there was no clear defini-

tion of the effective dates and duration of the contract 

with respect to the revised pension plan provision.  Thus, 
the Fund office interpreted the dates of the provision as 
follows: 
 3/1/02Œ12/31/02 = $0 
1/1/03Œ12/31/03 = $4968 
1/1/04Œ12/31/04 = $5613 
1/1/05Œ2/28/05 = To be determined by  

                                 Trustees.
3 The letter also stated that the Respondent should notify the 

Fund office immediately if the effective dates were incor-
rect.  The Respondent, however, never replied to the Fund 
office™s letter. 
On September 10, the Union sent the Respondent six 
copies of the fully integrated
 contract for signing.  The 
draft contract incorporated the pension plan dates and 

figures as the Fund office had interpreted them in its 
April 5 letter.  The Union requested that the Respondent 
review, sign, and return the signed contracts to union 

headquarters offices in New York.  When the Union did 
not receive the signed copies of the contract, it sent the 
Respondent two reminder letters, one in October and one 
in November, each requestin
g that the Respondent exe-
cute and return the signed copies.   
By letter dated November 12, the Respondent notified 
the Union that it would not sign the contract unless the 
Union changed, inter alia, the effective dates of the pen-

sion plan to read: 
 03/01/02Œ02/28/03 = $0 
03/01/03Œ02/29/04 = $4,968 
03/01/04Œ02/28/05 = $5,613 
 On November 18, the Union advised the Respondent 
that it would not change the effective dates of the pen-

sion plan ﬁbecause the pension fund contributions are 

determined on a calendar year basis from January 1st 
through December 31st of each
 year.ﬂ  Thereafter, the 
Respondent refused to sign the contract.
                                                             
 3 The fully integrated contract prof
fered by the Union stated that the 
rate of contribution for these 2 mo
nths would be determined by an 
actuary and approved by the Trustees.  The previous agreement pro-
vided for rates to be determined by 
an actuary not to exceed a specified 
monetary amount. 
II. JUDGE
™S DECISION
 The judge correctly found that the Respondent violated 
the Act by failing and refusing to sign the collective-
bargaining agreement.  The 
judge noted that the MOA 
provides that terms of the prior contract will be incorpo-
rated where not specifically 
addressed.  Because the 
MOA does not contain any specific dates for the Re-
spondent™s contribution to the pension plan, the judge, 
applying past practice and the 
terms of the prior contract, 
determined that ﬁfrom March 1, 2002 and for the re-
mainder of the first year, the [Respondent™s rate of con-
tribution] would be $0 and then, as in the past, the nego-
tiated rates would go into effect as of the first of each 
year.ﬂ  The judge found that while the negotiated rates 
would not cover the last 2 months of the agreement, ﬁthe 

Memorandum of Agreement covers that contingency by 
stating that rates are to be determined by the Trustees.ﬂ   
Therefore, the judg
e found that the Union™s interpreta-
tion of the MOA was correct in light of past practice, and 

that the fully integrated contract sent to the Respondent 
in September reflected that agreement.  Thus, the Re-

spondent™s refusal to sign the proffered contract consti-
tuted a violation of the Act.  The judge™s conclusion is 
correct. III. ANALYSIS
 Section 8(d) of the Act re
quires the execution of a 
written contract incorporating any agreement reached if 

requested by either party.  
H. J. Heinz Co. v. NLRB
, 311 
U.S. 514 (1941).  The General Counsel must show not 

only that an agreement was 
reached, but that the docu-
ment, which the respondent refused to execute, accu-
rately reflected that agreement.  
See Paper Mill Workers 
Local 61 (Groveton Papers Co.),
 144 NLRB 939, 941Œ

942 (1963).  
If it is determined that an agreement was 
reached, the respondent™s refusa
l to execute the contract 
is a violation of the Act.  See 
H. J. Heinz Co.
, supra at 
525Œ526.   
The majority contends that the General Counsel failed 
to show that an agreement was reached on the pension 

plan provision of the new c
ontract because the parties 
attached reasonable 
but incompatible meanings to certain 
terms of the provision.  While the majority™s statement of 
the law on ﬁmeeting of the mindsﬂ is accurate, it is erro-neously applied to the facts presented here.  As discussed 

below, the evidence does no
t support the majority™s key 
finding that the terms for the effective dates of the pen-

sion plan contributions (i.e., ﬁyr 1,ﬂ ﬁyr 2,ﬂ and ﬁyr 3ﬂ) 
are subject to two reasonable but incompatible interpreta-
tions.  
The MOA, in plain language, 
states that the terms and 
conditions of employment of
 the predecessor agreement 
  HEMPSTEAD PARK NURSING HOME
 326 
will remain unchanged and are incorporated into the new 
agreement if ﬁnot specifica
lly addressed by this Memo-
randum of Agreement.ﬂ  Because the MOA did not give 

specific dates in the pension plan provision, the Union 

properly incorporated the calendar year dating method of 
the pension plan provision fr
om the previous agreement.
4  As noted above, this dating method left the last 2 months 
of the agreement without a set rate of contribution.  The 
Union then properly construed the phrase, ﬁInsert new 
rates as determined by Trustees,ﬂ as addressing the 

method for determining the rates of the last 2 months of 
the contract.   By contrast, the Respondent™s understanding of the 
MOA runs afoul of the language of the agreement.  First, 
the reference to ﬁyr 1,ﬂ ﬁyr 2,ﬂ and ﬁyr 3ﬂ cannot be con-

strued as specifically addressing the dates of the pension 
plan provision.  Even if this reference is construed to 
mean the first year of the ne
w agreement, it is still neces-
sary to look outside of the MOA to find the date for the 
beginning of ﬁyr 1.ﬂ  The MOA itself mentions no day, 
month, or specific year in the pension plan provision.  In 
sum, there are no dates in the pension plan provision.  As 
dates of the agreement are not specifically addressed in 
the MOA, the calendar-year dating system of the preced-

ing agreement is, by the terms of the MOA, incorporated 
into the MOA.
5Further, the opening words of the MOA™s pension plan 
provision are: ﬁInsert new rates as determined by Trus-

tees.ﬂ  If the provision does not contemplate incorporat-
ing the dating system of the preceding agreement, then 
                                                          
                                                           
4 The dates and rates of contributio
n of the previous pension plan 
were as follows:   
03/01/98Œ12/31/98 = $2,900 
01/01/99Œ12/31/99 = $0 
01/01/00Œ12/31/00 = Determined by actuary; to be tax  
                                     deductible up to a $2,000 maximum. 
01/01/01Œ02/28/01 = Determined by actuary; to be tax  
                                     deductible up to a $2,600 maximum.
 5 The majority™s reliance on the benefits fund provision (sec. 9.02) of 
the MOA is misplaced because that s
ection of the prior contract did not 
follow a calendar-year dating method.  Instead, that section set the rate 
of benefit fund contributions on a 
contract-year basis running from 
March 1 of 1 year to February 28 of the following year.  In contrast to 

the pension plan provision in sec. 9.03, the benefit fund provision in 
sec. 9.02 did not have the additiona
l 2-month period, required by the 
calendar-year method, for which no rate
s were set forth.  Thus, contrary 
to the majority, it would have been 
superfluous for the parties to have made any mention of the Trustees in
 sec. 9.02 of the draft collective-
bargaining agreement because, like th
e prior agreement, the benefit 
rates had already been set forth for each contract year. 
The parties did not litigate the basis for the insertion of the phrase 
ﬁInsert new rates as determined by 
the Trusteesﬂ in sec. 9.02 (benefit 
fund) of the MOA.  Nor did the Respondent allege that the absence of 

that phrase in the draft collective-ba
rgaining agreement fails to reflect 
the parties™ agreement.  Any rationale
 for the insertion of the phrase in 
sec. 9.02 of the MOA is, ther
efore, wholly speculative. 
the direction to ﬁinsert new ratesﬂ is essentially meaning-
less.  ﬁInsertﬂ into what, if 
not into the framework of the 
predecessor agreement? 
Second, the reference to Trustees cannot simply be 
read out of the MOA.  The Respondent and the Union 
demonstrated their willingness to be bound by the Trus-
tees language in the pension plan provision of the MOA 

when they signed the separate page of the MOA that con-
tained that language.  Yet, the Respondent™s interpreta-
tion of the phrase, ﬁInsert new rates as determined by 

Trustees,ﬂ renders the phrase meaningless.  If, as the Re-
spondent asserts, it did not agree to allow the Trustees to 
set contribution rates, then the question must be asked:  
Why did it consent to having this phrase inserted in the 
pension plan provision of the MOA?  In its exceptions, 
the Respondent asserts that ﬁthe union, when it gives 
demands, asks for the employer to ‚insert new rates as 
determined by the Trustees™ and then, 
immediately below 
that, spells 
out what those new rates are to be.ﬂ  If the 
Respondent™s explanation is to be properly understood, 

the phrase regarding the Trustees is merely pro forma 

language because the rates of contribution listed in the 
revised pension plan provision had already been deter-
mined.  This explanation is wholly insufficient.
6   First, if all the rates, as
 the Respondent contends, had 
already been set, there would 
have been no need for the 
parties to incorporate this additional language requiring 

that new rates be inserted as determined by the Trustees.  
Second, the parties™ predecessor agreement made no 
mention of the Trustees being given the discretion to 

approve pension plan contribu
tion rates.  In the preced-ing contract, that discretion had been given to an actuary 

whose discretion was limited by a set maximum amount.  
The absence of a role for Trustees in the previous con-
tract gives rise to the inference that the insertion of the 
Trustees™ phrase in the MOA was a substantial and mate-
rial change to the preceding contract and not just pro 
forma language introducing new rates.   
In sum, the facts show that the Union™s understanding
 of the pension plan provision of the MOA is reasonable 

while the Respondent™s is not.  Contrary to the majority, 
 6 In arguing that it is not reasonable to find that the Respondent 
would have agreed to give Trustees
 the discretion to determine rates, 
the Respondent asserts that it w
ould never have given the Union 
ﬁunlimited discretionﬂ in determini
ng the rate of contribution.  How-
ever, the Trustees language in the 
pension plan provision does not give 
discretion solely to union officials.  
Trustees of a pension and/or benefit 
fund, under the Taft-Hartley Act, must be comprised of joint union and 
employer officials.  See
 29 U.S.C. § 186(c)(5)(B)
.  The presence of 
both employer and union officials among the Trustees ensures that 
appropriate checks-and-balances exis
t in determining the Respondent™s 
rate of contribution to the pension plan during the last 2 months of the 

collective-bargaining agreement.  The 
Union does not have sole discre-
tion in the matter. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 327
there is no ambiguity in the terms of the pension plan 
provision of the MOA and hence, no ground for finding 
that there was no ﬁmeeting of the mindsﬂ on the terms of 
the provision.  The real question presented by this case, 

therefore, is whether the draf
t contract the Union sent to 
the Respondent in Septembe
r accurately reflected the 
agreement.  For the reasons 
discussed above, the General 
Counsel showed that it did.  Accordingly, the Respon-
dent was obligated to execut
e the fully integrated con-
tract.  The Respondent™s failure to do so constitutes a 
violation of Section 8(a)(5) of the Act. 
 Kathy DrewKing, Esq., 
for the General Counsel
. Morris Tuchman, Esq., 
for the Respondent. 
Richard J. Silber, Esq., 
for the Union.
 DECISION STATEMENT OF THE 
CASE RAYMOND P. GREEN
, Administrative Law Judge.  I heard this 
matter on March 6, 2003.  The charge was filed on December 
23, 2002, and the complaint was issued on January 17, 2003.  
In pertinent part, the complaint 
alleged that on or about March 
21, 2002, the Union and the Company reached a complete 

agreement on a new contract to replace an agreement that ran 
from March 1, 1998, to February 28, 2001.  The complaint 
further alleged that since Se
ptember 10, 2002, the Employer 
has failed and refused to execute a written collective-bargaining 

agreement despite requests to do so by the Union.  
Based on the evidence as a whol
e, and after consideration of 
the arguments of counsel
, I make the following 
FINDINGS AND 
CONCLUSIONS I. JURISDICTION
 It is admitted that the Respondent is engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act.  It also is admitted that the Unio
n is a labor organization within 
the meaning of Section 2(5) of the Act.   
II. CONCLUDED FINDINGS
 Section 8(d) of the Act states:  
 For the purposes of this section, to bargain collectively is the 
performance of the mutual obligation of the employer and 
representative of the employees to meet at reasonable times 
and confer in good faith with respect to wages, hours, and 
other terms and conditions of employment, or the negotiation 
of an agreement or any question arising thereunder, and the 
execution of a written contract incorporating any agreement 
reached if requested by either party, but such obligation does 
not compel either party to agree to a proposal or require the 
making of a concession. 
 Prior to the enactment of Section 8(d), the Supreme Court 
reached essentially the same result in 
H. J. Heinz Co. v NLRB,
 311 U.S. 514 (1941). In that case the Court held that once the 
parties have reached an oral agreement, the employer may not 
refuse to sign it.   
 The freedom of the employer to refuse to make an agreement 
relates to its terms in matters of substance and not, once it is 
reached, to its expression in a signed contract, the absence of 
which, as experience has shown, tends to frustrate the end 
sought by the requirement for collective bargaining.  A busi-
nessman who entered into negotiations with another for an 
agreement having numerous provisions with the reservation 
that he would not reduce it to writing or sign it, could hardly 
be thought to have bargained in good faith.  This is even more 
so in the case of an employer who, by his refusal to honor, 
with his signature, the agreement which he has made with a 
labor organization, discredits the organization, impairs the 
bargaining process and tends to fru
strate the aims of the stat-
ute to secure industrial peace through collective bargaining.   
 In Grocery Warehouse, 
312 NLRB 394 (1993):   
 We agree with the judge . . . that the Respondent violated Sec-
tion 8(a)(5) . . . by failing and refusing to assist in the reduc-
tion to writing of the November 27, 1991 agreement and to 
sign the final collective-bargaining agreements.  The Union 
reduced the November 27, 1991 agreement to writing on or 
about April 2, 1992.  The Respondent subsequently mailed 
corrections to the Union on January 4 and 11 1993 and the 
Union did not object to these corrections.  The judge failed to 

include all of these documents in her description of the collec-
tive-bargaining agreem
ents to be signed by the Respondent.  
In order to effectuate the policies of the Act, we find that the 

Respondent must be required to sign the agreements the Un-
ion forwarded to the Respondent on or about April 2, 1992 as 
modified by the Respondent™s corrections of January 4 and 
11, 1993, that are not disputed by the Union. 
 In Amalgamated Clothing Workers v. NLRB,
 324 F.2d 228 
(2d Cir. 1963), the court held that the duty to bargain under 
Section 8(d) included ﬁthe obliga
tion to assist in reducing the 
agreement reached to writing.ﬂ  
In Georgia Kraft Co., 258 NLRB 908, 912 (1981), the Board 
held that some minor deviations and typographical errors in the 
proposed contract did not demons
trate a lack of agreement, 
allowing the Respondent to refuse to execute a signed collec-
tive-bargaining agreement. The Board stated:   
 A review of this document reflects some minor devia-
tion from the proposals submitted by Respondent and 
agreed to by the Union . . . 
We nonetheless conclude that 
any deviation is not indicative of
 lack of agreement . . . but 
is rather the result of Respondent™s own refusal to ac-
knowledge the existence of an ag
reement, as we
ll as its re-fusal to assist the Union in reducing the agreement to writ-
ing.1 The prior collective-bargaining agreement ran for a term 
from March 1, 1998, to February 28, 2001.  That agreement 
covered a unit of:  
 All full-time, part-time, per 
diem and temporary employees 
licensed or otherwise lawfully entitled to practice as a regis-
                                                          
 1 See also New Orleans Stevedoring Co
., 308 NLRB 1076, 1081 
(1992).  
  HEMPSTEAD PARK NURSING HOME
 328 
tered professional nurse employed by the Employer to per-
form registered professional 
nursing as a Staff Nurse, Assis-
tant Head Nurse or Nurse Practitioner, excluding the Director 
of Nursing, Associate Director 
of Nursing, Unit Directors, 
Nursing Care Coordinators or Supervisors of Nursing.  
 The parties stipulated that they agreed on a new contract, 
which was executed in the form of a Memorandum of Agree-
ment on March 22, 2002.  That Memorandum contained the 
substantative terms of an agreement but was not a fully inte-

grated contract.  In that regard, the opening page states: ﬁUpon 
ratification, the parties agree to execute a forma document inte-
grating the terms of the MOA and the expired agreement.ﬂ  The 

Memorandum also states:   Any and all terms and conditions of employment of the 

March 1, 1998 to February 28, 2001 agreement, letters of un-
derstanding, or otherwise, not specifically addressed by this 
Memorandum of Agreement shall remain unchanged, and are 
hereby incorporated into this Memorandum of Agreement.  
 Insofar as relevant to the present case, the following two 
provisions of the Memorandum of Agreement are noted.  
First, at page 9, the parties agre
ed to delete all references to 
ﬁclinical-divisionﬂ in paragraph 
5.06 of the previous contract, which dealt with the recall of laid-off workers.  In the old con-
tract, the relevant language was; ﬁWhenever a vacancy occurs 
with a clinical division, employ
ees from that clinical division who are on layoff and have the ability and qualification to do 
the work shall be recalled in accordance with their clinical divi-
sion seniority in the reverse order in
 which they were laid off.ﬂ   
Second, at 17 of the Memorandum of Agreement, which 
deals with pension cont
ributions, it states:  
 Insert new rates as determined by Trustees. 
 yr 1Œ$0 
yr 2Œ4968 
yr 3Œ5613 
 In the previous contract, paragraph 9.03 describes the Un-
ion™s Pension Plan and sets forth amounts to be paid by the 

employer.  In pertinent part, that agreement provided that effec-
tive commencing March 1, 1998 (the date of the agreement), to 
December 31, 1998, the employer was to contribute $2900 per 
annum, per full-time employee; that
 effective January 1 to De-
cember 31, 1999, such contributions will be $0 per annum, per 

such full-time employee; that effective January 1 to December 
31, 2000, the contribution was to be
 at a rate to be determined 
by an actuary up to a $2000 maximum per full-time employee; 

and that effective January 1 to February 28, 2001, the contribu-
tion was to be at a rate to be determined by an actuary up to a 
$2600 maximum per full-time employee.   
Thus, under the terms of the expi
red contract, after the first 9 
months of the agreement and until December 31, a specific 
contribution amount was describe
d.  Thereafter, and for the 
remaining term of that agreemen
t, changes in the amounts were 
to go into effect on the first day of each year (January 1), and 
the amounts were flexible in that they were to be determined by 
an actuary with a maximum agreed upon by the parties.   
On or about September 10, 2002, the Union forwarded to the 
Respondent, a proposed draft of a full contract.  On October 18, 

2002, the Union sent a followup 
letter because the proposed 
draft previously sent, had not been signed and returned. An-

other such letter was sent by the Union on November 7, 2002.  
On November 12, 2002, the Res
pondent by its attorneys sent 
a letter to the Union, which acknowledged receipt of the un-
ion™s letters and offered th
e following modifications.  
 Page 14. Recall. 5.06: Delete the words ﬁbargaining unit.ﬂ 
 Page 24.  Pension Plan: Par.1.
 Correct ﬁDecember 31, 2002ﬂ 
to read ﬁFebruary 28, 2003; Par. 2. Correct ﬁDecember 31, 
2003ﬂ to read ﬁMarch 1, 2003: Par. 3.  Correct ﬁJanuary 1, 
2004ﬂ to read ﬁMarch 1, 2003ﬂ; Correct ﬁDecember 31, 
2004ﬂ to read ﬁFebruary 28, 2004ﬂ.  
 Once these corrections are made, please send corrected pages 
only for further review and approval.  Client will check 
ﬁMinimum Hiring Rateﬂ for accuracy.  
 On November 18, 2002, the Union responded by stating in 
pertinent part:  
 The language in Section 5.06 needs to remain the way 
it is written.  At no point in negotiations did we ever agree 
to delete the words ﬁbargaining unitﬂ from these para-
graphs.  The language in Section 9.03 needs to remain the way 
it is written also.  The pension contributions are deter-
mined on a calendar year basis, from January 1st through 
December 31st of each year.   
 On April, 5, 2002, Michael E.
 Behan, chief operating officer 
of the Pension Plan and Benefit Fund, wrote to the Respondent, gave his opinion about the inte
nt of the agreement and asked 
that the proposed contract be si
gned and returned.  He stated, 
inter alia:  
 The Fund Office has reviewed a copy of the Memorandum of 
Agreement . . . that was executed on March 21 and March 22, 
2002.  
 In reviewing the MOA, there is not a clear definition of the ef-
fective dates and duration of the 
contract.  The Fund Office™s 
interpretation is as follows:  
 Section 9.03ŒNYSNA Pension Plan 
Effective 03/01/02Œ12/31/02:  $ 0 
Effective 01/01/03Œ12/31/03: $4968 
Effective 01/01/04Œ12/31/04:  $5613 
Effective 01/01/05Œ02/28/05: To be determined by the 
                                                     Trustees 
 Notwithstanding the repeated attempts to have the proposed 
agreement signed and returned, the Respondent has refused to 

do so because of its belief that the proffered document does not 
accurately reflect the agreement that was reached on March 22.  
However, it appears that in all respects, except for the pension 
plan payments, the Respondent 
has complied with all of the 
other terms of the Memorandum 
of Agreement, including all 
other incorporated terms and 
conditions of employment.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 329
With respect to the recall provision, the Respondent™s coun-
sel concedes that the inclusion 
of the words, ﬁbargaining unitﬂ 
to replace the words ﬁclinical divisionﬂ do not detract from the 
intent of the parties as embodied by the Memorandum of Un-
derstanding.  That is, by eliminating seniority within each 
ﬁclinical division,ﬂ the parties obviously intended to make sen-
iority applicable within the ﬁbargaining unit.ﬂ  (Clearly senior-
ity was not to be based on empl
oyment outside the bargaining 
unit.)  To this extent then, the inclusion of the words ﬁbargain-

ing unit,ﬂ merely states the 
obvious and as counsel acknowl-
edges, is consistent with the in
tent of the agreement.  This ob-
jection therefore has no merit.  
With respect to the pension fund contributions, the Respon-
dent contends that the parties agreed that the Employer would 
have a zero contribution for the first full year of the agreement, 

(from March 1, 2002, to Februa
ry 28, 2003): a $4968 contribu-
tion for the second full year and a $5613 contribution for the 

third full year.   Respondent also
 asserts that it never agreed 
that for a 2-month period, from January 1 to February 28, 2005, 
the rate was to be determined by the Trustees  
But the Respondent™s reading of the Memorandum is not, in 
my opinion, consistent with the words contained in that docu-
ment.  While it is correct that the Memorandum states that in 
year 1, the rate would be $0, that in year two it would be $4968 
and that in year three it would be $5613, the document does not 
define the beginning or ending dates of any given year.  Ac-
cordingly, in light of the past practice and the terms of the prior 
contract, which to the extent not specifically modified, were 
incorporated by reference into the new agreement, it is more 
than reasonable to conclude that the meaning of words in the 
Memorandum of Understanding 
is that from March 1, 2002, and for the remainder of the first year, the rate would be $0 and 

then, as in the past, the negotiated rates would go into effect as 
of the first of each year.  Moreover, while it is true that the 
negotiated rates would not cover the last 2 months of the con-
tract, the Memorandum of Agreem
ent covers that contingency 
by stating that rates are to be determined by the Trustees.  
In this case, both the Union and the Employer agree that they 
reached a new contract.  What they disagree about is the inter-

pretation of that contract, essentially insofar as it effects only 
the pension fund contributions.  It is my opinion, that the Un-
ion™s interpretation of the agreement is correct and that the 
integrated contract tendered to the Employer on September 10, 
2002, accurately reflects that ag
reement.  I therefore conclude 
that the Employer™s refusal to execute and return the proffered 
contract, constituted a violation of
 Section 8(a)(1) and (5) of the 
Act.2REMEDY Having found that the Respondent, Hempstead Park Nursing 
Home has violated the Act, I shall recommend that it cease and 
desist and take certain affirmative action designed to effectuate 
the policies of the Act. 
As I have concluded that the 
Respondent has failed and re-fused to execute the contract proffered to it on September 10, 

2002, I shall recommend that it sign 
and return this contract to 
the Union immediately.   
To the extent that the Respondent has not made payments to 
the Pension Fund in accordance 
with the terms of the 2002 to 
2005 collective-bargaining agreement, I shall recommend that 
it make such payments, with inte
rest, to be computed according 
to the practice set forth in 
Merryweather Optical Co
., 240 NLRB 12l3, 12l6 fn. 7 (l979).   
[Recommended Order omitted from publication.] 
                                                          
 2 At the hearing, and apparently for the first time, the Respondent™s 
counsel suggested that the matter woul
d better be resolved by having it 
decided by arbitration.  The Respondent did not indicate in its answer 
that it sought to have this matter de
ferred to arbitration and it did not 
offer, at any time, to waive the time limitation provisions contained in 

the grievance/arbitration provisions of
 the contract.  Therefore, I will 
not defer this case.  
The cases cited by the Respondent are not, in my opinion, apposite.  
Those cases (Westinghouse Electric Corp.
, 313 NLRB 452 (1993); 
Atwood & Morill Co., 
289 NLRB 794, 795 (1988); 
Thermo Electron 
Corp., 287 NLRB 820 (1987); 
NCR Corp., 271 NLRB 1212, 1213 
(1984); and 
Vickers, Inc., 153 NLRB 561 (1965)), all involved cases 
where it was alleged that companies made unilateral changes in the 
terms of existing contracts and where there were genuine issues regard-
ing the interpretation of those cont
racts.  None involved situations 
where it was alleged that a company or union had refused to execute an 
agreed-upon contract.    
  